DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species B (Fig. 7B), claims 1, 3-7, 16 and 18-20 in the reply filed on December 16, 2021 is acknowledged.  The traversal is on the ground(s) that “examination without election would not present an undue search burden as all the claims are sufficiently related.”  This is not found persuasive because the requirement of serious burden (i.e., undue search burden) pertains to applications filed under 35 U.S.C. 111(a) and subject to regular U.S. restriction practice, not to applications filed under 35 U.S.C. 371 and subject to unity of invention analysis as in the instant case.  The traversal in on the additional ground that “the Patent Office’s demand for election is burdensome, not only of the Patent Office and the Applicant, but also the public.  The Applicant may be forced to expend a considerable amount of money for filing and prosecuting at least one additional patent application.”  This is not found persuasive because Applicant reserves the right to request rejoinder of the nonelected invention and the nonelected species, thereby avoiding having to file and prosecute another patent application.  In order to retain the right to rejoinder, Applicant is advised that the claims to the nonelected invention (i.e., claims 8-15) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  MPEP 821.04.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 8-15 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 2 and 17) or a , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 16, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities: “each of the plurality of discrete metal wires” should be changed to “a respective one of the plurality of discrete metal wires” (lines 6-7).  Appropriate correction is required.
It is suggested that claim 3 be amended as follows:
The display substrate of claim 1, wherein an orthogonal projection of each of the plurality of discrete first inorganic insulating [[layer]]layers on the base covers an orthogonal projection of [[each]]the respective one of the plurality of discrete metal wires on the base, and an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating [[layer]]layers on the base is greater than an area of the orthogonal projection of [[each]]the respective one of the plurality of discrete metal wires on the base.
It is suggested that claim 18 be amended as follows:
The display device of claim 16, wherein an orthogonal projection of each of the plurality of discrete first inorganic insulating [[layer]]layers on the base covers an orthogonal projection of [[each]]the respective one of the plurality of discrete metal wires on the base, and an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating [[layer]]layers on the base is greater than an area of the orthogonal projection of [[each]]the respective one of the plurality of discrete metal wires on the base.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomioka et al. (US 2018/0337367 A1).
Regarding claim 1, Tomioka shows in Figs. 1, 3-6 and related text a display substrate SUB1 ([0026], lines 1-2), comprising a pad bending region AR2(BA) ([0054], lines 6-9; [0064], lines 1-6; [0068], lines 1-2); 
in the pad bending region, the display substrate comprising a base 10 ([0036], lines 1-2), and an inorganic insulating layer 11/12 ([0039], lines 1-4) and a metal layer L1/L2/L3 ([0072], lines 1-6) laminated on the base; 
wherein the metal layer comprises a plurality of discrete metal wires 6a/6b ([0065], lines 1-17), and the inorganic insulating layer comprises a plurality of discrete first inorganic insulating layers BLa/BLb ([0069], lines 1-10), each of which is arranged between each of the plurality of discrete metal wires and the base ([0066], lines 1-10).
Regarding claim 3, Tomioka shows an orthogonal projection of the first inorganic insulating layer on the base covers an orthogonal projection of each of the plurality of discrete metal wires on the base, and an area of the orthogonal projection of the first inorganic insulating layer on the base is greater than an area of the orthogonal projection of each of the plurality of discrete metal wires on the base (Figs. 5, 6; [0066], lines 7-8).
Regarding claim 4, Tomioka shows the base is a flexible base (Fig. 4; [0059], lines 1-3).
Regarding claim 5, Tomioka discloses a material of which the base is made comprises at least one selected from the group consisting of polyimide, polyethersulfone, polyacrylate, polyetherimide, polyethylene naphthalate, polyethylene terephthalate, polyphenylene sulfide, polyarylate, polycarbonate and cellulose acetate propionate ([0036], lines 1-2).
Regarding claim 7, Tomioka discloses a material of which the inorganic insulating layer is made comprises at least one selected from the group consisting of silicon oxide, silicon nitride, and silicon oxynitride ([0069], lines 8-10).
Regarding claim 16, Tomioka shows a display device DSP comprising the display substrate of claim 1 (Figs. 1, 3; [0027], lines 1-7).
Regarding claim 18, Tomioka shows an orthogonal projection of the first inorganic insulating layer on the base covers an orthogonal projection of each of the plurality of discrete metal wires on the base, and an area of the orthogonal projection of the first inorganic insulating layer on the base is greater than an area of the orthogonal projection of each of the plurality of discrete metal wires on the base (Figs. 5, 6; [0066], lines 7-8).
Regarding claim 19, Tomioka shows the base is a flexible base (Fig. 4; [0059], lines 1-3).
Regarding claim 20, Tomioka discloses a material of which the base is made comprises at least one selected from the group consisting of polyimide, polyethersulfone, polyacrylate, polyetherimide, polyethylene naphthalate, polyethylene .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. (US 2018/0337367 A1) in view of Kwon et al. (US 2014/0232956 A1).
Regarding claim 6, Tomioka discloses substantially the entire claimed invention, as applied to claim 1 above.
Tomioka does not explicitly disclose the inorganic insulating layer has a thickness of 500 Å to 2500 Å.
Kwon teaches in Figs. 1A-1D and related text the inorganic insulating layer 131/132 has a thickness of 500 Å to 2500 Å ([0042]-[0044] and [0052]).
Tomioka and Kwon are analogous art because they both are directed to organic electroluminescent display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tomioka with the specified features of Kwon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomioka’s display substrate to form the inorganic insulating layer to have a thickness of 500 Å to 2500 Å, as taught by Kwon, in order to protect the metal wires from external environments (e.g., moisture, gas, etc.), provide impact resistance for the metal wires, provide electrical insulation between the metal wires and other components of the display device, reduce the cracks in the inorganic insulating layer from the outset and inhibit the crack propagation to the metal wires (Kwon: [0042] and [0044]).
Furthermore, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference B (US 2018/0033821 A1) is cited as being related to a display substrate and method for preparing the same, and a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811